Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 1 of 27 Page ID #:12052


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 16-137-GW-KKx                                            Date      June 4, 2020
 Title             Anthony Ayala v. U.S XPRESS ENTERPRISES, INC., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        David Borgen                                         James H. Hanson
                       James M. Sitkin                                       E. Ashley Paynter
                       Justin L. Swidler
                     Raymond A. Wendell
 PROCEEDINGS:                   PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                [169]

                                DEFENDANTS' MOTION FOR SUMMARY JUDGMENT [168]

                                DEFENDANTS' MOTION TO DECERTIFY [173]


Appearances are made by telephone. The Court’s tentative ruling is circulated and attached hereto.
Court hears oral argument. For reasons stated on the record, the Motions are TAKEN UNDER
SUBMISSION. A nonappearance status conference is set for June 15, 2020. Court to issue final ruling.

The Court sets a status conference for June 18, 2020 at 8:30 a.m. Counsel are to file a stipulation and/or
joint report by close of business on June 16.




                                                                                                   :      50
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 2 of 27 Page ID #:12053



  Ayala v. U.S. Xpress Enterprises, Inc. et al; Case No. 5:16-cv-00137-GW-(KKx)
  Tentative Rulings on: (1) Defendants’ Motion for Summary Judgment; (2) Plaintiff’s Motion to
  Summary Judgment; and (3) Defendants’ Motion for Decertification


  I.      Background1
          Anthony Ayala (“Ayala”) brings this class action against U.S. Xpress Enterprises, Inc.
  (“USXE”) and U.S. Xpress, Inc. (“USX”) (collectively, “Defendants”), alleging that USX’s
  piece-rate compensation system violated California wage and hour laws by failing to pay class
  members – driver employees of USX – for time spent on certain work tasks. USX provides
  transporting services, including truckload shipping. Its truckload drivers haul customers’ cargo
  to various locations in the contiguous United States. USX pays for some of their work using a
  piece-rate system that calculates compensation based on the number of miles driven, rather than
  on the number of hours worked.                    California law requires that piece-rate employees be
  compensated for “nonproductive time separate from any piece rate compensation.” At issue here
  is whether time spent by drivers on certain tasks other than actual driving – such as conducting
  pre- and post-trip inspections of their trucks, fueling, and waiting at USX terminals and USC
  customer facilities – qualifies as nonproductive time.
          A. Factual History2
          USX and USXE are Nevada corporations with their principal place of business in
  Chattanooga, Tennessee. Def. SUF ¶¶ 3-4. USX, a subsidiary of USXE, is a motor carrier. Id. ¶
  2. USX provides truckload services to customers in the forty-eight contiguous states. USX

          1
              The following abbreviations are used for the filings: (1) Notice of Removal (“NoR”), ECF No. 1; (2)
  Defendants’ Opposition to Plaintiff’s Motion to Certify Class (“Def. Opp. to Certification”), ECF 80; Court Ruling
  (“Court Ruling Denying Certification”), ECF No. 83; (3) First Amended Complaint (“FAC”), ECF No. 99; (4)
  Plaintiff’s Renewed Motion for Certification (“Ayala Mot. for Certification”), ECF No. 102; (5) Court Ruling
  (“Court Ruling Certifying Class”), ECF No. 117; (6) Defendants’ Motion for Summary Judgment (“Def. MSJ”),
  ECF No. 168; (7) Plaintiff’s Motion for Summary Judgment (“Ayala MSJ”), ECF No. 169; (8) Defendants’
  Opposition to Plaintiff’s Motion for Summary Judgment (“Def. Opp. to MSJ”), ECF No. 176; (9) Defendants’ Reply
  in Support of its Motion for Summary Judgment (“Def. Reply”), ECF No. 185; (10) Courting Ruling on Defendants’
  Motion for Partial Summary Judgment (“Court Ruling on Partial MSJ”), ECF No. 227; (11) Joint Stipulation on
  Supplemental Briefing (“Joint Stip. on Supp. Briefing”), ECF No. 276; (12) Plaintiff’s Supplemental Brief Opposing
  Decertification (“Ayala Supp. Opp. to Decertification”), ECF No. 278; (13) Plaintiff’s Supplemental Brief on the
  Cross-Motions for Summary Judgment (“Ayala Supp. MSJ Brief”), ECF No. 279; (14) Defendants’ Statement of
  Uncontroverted Facts (“Def. SUF”), ECF No. 282-1; (15) Plaintiff’s Statement of Uncontroverted Facts (“Ayala
  SUF”), ECF No. 282-1; and (16) Defendants’ Reply in Support of Motion for Decertification (“Def. Supp. Reply for
  Decertification”), ECF No. 284; Plaintiff’s Second Supplemental Brief (“Ayala 2nd Supp. MSJ Brief”), ECF No.
  305; Defendants’ Second Supplemental Brief (“Def. 2nd Supp. MSJ Brief”), ECF No. 306.
          2
              The following facts are, unless otherwise noted, not seriously disputed by the parties.

                                                                  1
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 3 of 27 Page ID #:12054



  maintains – although Ayala disputes – that it does not manage or direct any drivers out of
  California, but that some drivers occasionally drive within the state to complete deliveries. Id. ¶
  6.
         Ayala is a California resident who was previously employed by USX as a truck driver.
  See NoR ¶ 11. Prior to beginning work for USX, Plaintiff attended a USX orientation in Dallas,
  Texas. Id. ¶ 10.
         USX drivers are paid to pick up and deliver cargo loads for USX customers. While some
  drivers are assigned routes that allow them to return home each night, most USX drivers –
  including all class members – run “over-the-road” trucks for days at a time. Drivers either
  operate a truck on their own, or in teams of two. Def. SUF ¶ 12. USX’s compensation for these
  trips is based in part on the number of miles attributable to each delivery route – this number is
  not the actual number of miles driven, but rather is based on a rough calculation of the shortest
  distance using information contained various mileage guides used by USX. Id. ¶ 35. This
  mileage number is then multiplied by the applicable driver rate to arrive at a compensation
  number, which may be supplemented by other wage components. USX maintains business
  records of each driver’s total miles in order to determine the amount to pay each driver, and in
  order to calculate taxes due in each state where a given driver has traveled. Def. Opp. to
  Certification, Exh. 4 ¶ 2. In addition, USX’s records include service logs that record each
  driver’s time entries and the location of each driver’s truck when a time entry is recorded. Id.,
  Exh. 2 ¶ 12.
         B. Procedural History
         Ayala first filed this action in San Bernardino County Superior Court on December 23,
  2015. See generally NoR. The complaint alleged that USX failed to compensate putative class
  members for certain off-the-clock work, did not comply with California’s meal and rest period
  requirements, and did not give properly itemized pay statements or time and pay records. He
  brought the action on behalf of a proposed nation-wide class consisting of:
         [A]ll truck drivers who worked or work in California for U.S. Express after the
         completion of training at any time since four years from the filing of this legal
         action until such time as there is a final disposition of this lawsuit.
  NoR, Exh. 1 ¶ 8. The operative claim asserts claims for: (1) failure to provide meal and rest
  periods in violation of California Labor Code §§ 226.7 and 512, and Industrial Welfare
  Commission (“IWC”) Wage Order 9-2001 §§ 11, 12; (2) failure to compensate for all hours of

                                                      2
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 4 of 27 Page ID #:12055



  work performed in violation of Labor Code §§ 221, 223, and 1194, and Wage Order 9-2001 ¶ 4;
  (3) failure to provide itemized pay statements or maintain required wage and time records in
  violation of Labor Code § 226, and Wage Order 9-2201 ¶ 7-B; and (4) unfair competition under
  California Business & Professions Code § 17200. See generally FAC.
         Ayala filed a motion for class certification in December 2016, which the Court denied on
  predominance grounds. See Court Ruling Denying Certification. The Court denied the motion
  in large part because it was concerned that the nationwide scope of the class (including drivers
  residing in 47 states, in addition to California) would require individualized choice-of-law
  analyses for each of the 48 states the proposed class members lived in. Id. at 7
         These concerns were prompted by USX’s records, which indicated that during his
  employment Ayala spent 25% of his work hours in California, and drove 19% of his total miles
  in California. Def. Opp. to Certification, Exh. 2 ¶ 12. In addition, USX records indicated that
  during the class period (which started in December 23, 2011 and runs through the conclusion of
  this action) thus far, USX employed 9,860 drivers who completed deliveries that involved
  driving in or through California and that these drivers traveled in California on a total of 262,345
  occasions. Id. Of these drivers, only about 11% were California residents. Id. ¶ 13. The Court
  was concerned that “[i]n light of these circumstances, it is entirely unclear whether each putative
  Class Member has sufficient contacts with California such that the application of California law
  is appropriate.” Court Ruling Denying Certification at 7.
         Ayala then amended the proposed class to be limited to California residents. Ayala Mot.
  for Certification at 8. The Court granted class certification for this amended class on July 27,
  2017. See Court Ruling Certifying Class. In May 2019, the Court granted Defendants’ summary
  judgment motion to dismiss Ayala’s first cause of action for meal and rest period violations
  because it was recently pre-empted by the Federal Motor Carrier Safety Administration’s own
  hours of service regulations. Court Ruling on Partial MSJ. Ayala later voluntarily dismissed his
  third cause of action for failure to provide itemized wage statements. Joint Stip. on Supp.
  Briefing ¶ 8. Before the Court are Defendants’ motion to decertify the class and the parties’
  cross-motions for summary judgment on the remaining live issues.
  II.    Legal Standards
         A. Decertification
         A district court has discretion to decertify a class. See Knight v. Kenai Peninsula

                                                       3
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 5 of 27 Page ID #:12056



  Borough School Dist., 131 F.3d 807, 816 (9th Cir. 1997)); Fed. R. Civ. P. 23(c)(1)(C). The
  “party seeking decertification of a class bears the burden of demonstrating that the elements of
  Rule 23 have not been established.” Zakaria v. Gerber Prod. Co., 2017 WL 9512587, at *16
  (C.D. Cal. Aug. 9, 2017) (collecting cases). “This burden is relatively heavy, since any doubts
  regarding the propriety of class certification should be resolved in favor of certification.”
  Sandoval v. M1 Auto Collisions Ctrs, 2016 WL 6561580, at *12 (N.D. Cal. Sept. 23, 2016).
  Decertification should not be granted “except for good cause, such as discovery of new facts or
  changes in the parties or in the substantive or procedural law.” Morales, et al. v. Kraft Foods
  Grp., Inc., 2017 WL 2598556, at *20 (C.D. Cal. June 9, 2017) (internal quotations omitted).
  Rule 23(a) requires that: (1) the members of the class must be so numerous that joinder is
  impracticable, (2) there must be questions of law or fact common to the class, (3) the
  representative’s claims and defenses must be typical of the class members’ claims and defenses,
  and (4) the representative must fairly and adequately protect the interests of the class. The class
  must also meet one of the requirements of Rule 23(b). Here, Ayala seeks to maintain the class
  action by meeting Rule 23(b)(3)’s requirements that “the questions of law or fact common to
  class members predominate over any questions affecting only individual members, and that a
  class action is superior to other available methods for fairly and efficiently adjudicating the
  controversy.”
         B. Summary Judgment
         Summary judgment shall be granted when a movant “shows that there is no genuine issue
  as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.
  Civ. P. 56(a). As to materiality, “[o]nly disputes over facts that might affect the outcome of the
  suit under the governing law will properly preclude the entry of summary judgment.” Anderson
  v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is “genuine” if
  there is sufficient evidence for a reasonable jury to return a verdict for the nonmoving party. Id.
  In judging evidence at the summary judgment stage, the court does not make credibility
  determinations or weigh conflicting evidence, and views all evidence and draws all inferences in
  the light most favorable to the non-moving party. See id. at 630-31 (citing Matsushita Elec.
  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986)); see also Hrdlicka v. Reniff, 631 F.3d
  1044 (9th Cir. 2011); Motley v. Parks, 432 F.3d 1072, 1075 n.1 (9th Cir. 2005) (en banc).
         The initial burden is on the moving party to demonstrate an absence of a genuine issue of

                                                      4
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 6 of 27 Page ID #:12057



  material fact or to demonstrate that the nonmoving party will be unable to make a sufficient
  showing on an essential element of its case for which it has the burden of proof. Celotex Corp. v.
  Catrett, 477 U.S. 317, 323 (1986). Only if the moving party meets its burden must the non-
  moving party produce evidence to rebut the moving party’s claim and create a genuine issue of
  material fact. Id. at 322-23. If the non-moving party meets this burden, then the motion will be
  denied. Nissan Fire & Marine Ins. Co., 210 F.3d at 1103.
  III.      Defendants’ Motion for Decertification
            Rule 23(b)(3) tests whether “a class action is superior to other available methods for
  fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Under Rule
  23(b)(3), the Court must consider four non-exclusive factors in evaluating whether a class action
  is a superior method of adjudicating plaintiffs’ claims: (1) the interest of each class member in
  individually controlling the prosecution or defense of separate actions; (2) the extent and nature
  of any litigation concerning the controversy already commenced by or against the class; (3) the
  desirability of concentrating the litigation of the claims in the particular forum; and (4) the
  difficulties likely to be encountered in the management of a class action. See Zinser v. Accufix
  Research Inst., Inc., 253 F.3d 1180 at 1190-92 (9th Cir. 2001).
            The predominance analysis focuses on “the legal or factual questions that qualify each
  class member’s case as a genuine controversy” and is “much more rigorous” than Rule 23(a)(2)’s
  requirement of commonality. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24
  (1997). The analysis looks to whether there are common issues the adjudication of which “will
  help achieve judicial economy,” further the goal of efficiency, and “diminish the need for
  individual inquiry.” See Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935 at 939, 944.
            Defendants argue that Ayala’s class action cannot satisfy Rule 23(b)’s predominance
  requirement3 because Ayala has not adequately demonstrated he can provide evidence on: (1) the


            3
              “Predominance” requires the court:
         find[] that the questions of law or fact common to class members predominate over any questions
         affecting only individual members, and that a class action is superior to other available methods for fairly
         and efficiently adjudicating the controversy. The matters pertinent to these findings include:
                  (A) the class members’ interests in individually controlling the prosecution or defense of
         separate actions;
         (B) the extent and nature of any litigation concerning the controversy already begun by or against class
         members;
                  (C) the desirability or undesirability of concentrating the litigation of the claims in the particular
         forum; and

                                                                    5
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 7 of 27 Page ID #:12058



  time spent by class members performing tasks unrelated to their piece-rate work that nonetheless
  must be compensated under California law as “nonproductive time”; and (2) which class
  members logged sleeper-berth time while under USX control that was not compensated. Their
  argument is that the manageability problems in this case are so great as to warrant
  decertification. Def. Supp. Reply for Decertification at 1.
           Defendants’ argument runs up against the “well-settled presumption that courts should
  not refuse to certify a class merely on the basis of manageability concerns.” Briseno v. ConAgra
  Foods, Inc., 844 F.3d 1121, 1128 (9th Cir. 2017). They claim that Ayala has not demonstrated
  he can provide evidence about the amount of “nonproductive time” spent by class members on
  tasks such as conducting pre- and post-trip inspections of their trucks, fueling, and waiting at
  USX terminals and USX customer facilities. According to Defendants, this missing evidence is
  “necessary to establish liability” and to “establish damages.”                                Def. Supp. Reply for
  Decertification at 4. They argue it is necessary to establish liability because Ayala must first
  show that class members actually performed these tasks. This objection is unfounded. It is
  undisputed by the parties that the class members performed these job tasks.4 What the parties
  seek summary judgment on is not whether class members performed these tasks, but whether
  they constitute “nonproductive time” that California law mandates must be separately
  compensated. For the same reasons, Defendants’ argument that Ayala has not offered a way to
  provide evidence that class members actually spent compensable time in the sleeper berths of
  their trucks fails: the parties do not seriously dispute the existence of USX’s purported on-call
  policy; at issue here is whether the implementation of that policy exerted control over the class
  members so as to require compensation.
           Therefore, Defendants’ evidentiary objection is really just an argument that Ayala has not
  demonstrated a satisfactory way of calculating damages. To provide estimates about the amount
  of “nonproductive time” spent by class members on tasks such as pre- and post-trip inspections
  of their trucks, fueling, and waiting at USX terminals and USX customer facilities, Ayala stated
  his intent to rely on USX records as well “testimony from class members and other USX

           (D) the likely difficulties in managing a class action.
  Fed. R. Civ. P. 23(b)(3).
           4
             USX’s own driver handbook, starting in 2013, stated that “the driver is required to perform various job
  functions . . . including, but not limited to, . . . pre-trip and post-trip inspections of equipment, . . . , fueling, . . . ,
  waiting to load and unload . . . .” Def. SUF ¶ 35.

                                                                     6
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 8 of 27 Page ID #:12059



  employees, training materials, and expert analysis.” Ayala Supp. Opp. to Decertification at 4.
  Defendants argue that “no case authorizes a witness with no personal knowledge to provide an
  ‘estimate’ of activities that he did not personally perform. Def. Supp. Reply for Decertification
  at 5. However, “[r]epresentative evidence is nothing new.” Ridgeway v. Walmart, 946 F.3d
  1066, 1086 (9th Cir. 2020). It is true, as Defendants note, that “[m]ere speculation that samples
  and statistics might serve” is not sufficient. Def. Supp. Auth. at 3 (quoting Kazi v. PNC Bank,
  N.A., No. 18-cv-04180-JCS, 2020 WL 607065, at *7 (N.D. Cal. Feb. 7, 2020)). However, the
  plaintiff in Kazi was attempting to provide representative evidence measuring the amount of time
  mortgage loan officers spent in training sessions or meetings, minus any time they spent during
  those periods trying to multitask by selling loans. Unlike the tasks at issue in Ridgeway and
  here, the ones in Kazi are not repetitive ones that see only limited variation in the amount of time
  employees spend on them. Defendants’ argument runs into the principle, reaffirmed by the
  Ninth Circuit “again and again,” that “the need for individual damages calculations does not
  doom a class action.” Ridgeway, 946 F.3d at 1086 (citing Vaquero v. Ashley Furniture Indus.,
  Inc., 824 F.3d 1150 (9th Cir. 2016)). Between USX’s own service logs for its drivers which
  provide an estimate of the total amount of on-duty time each class member spent in California,
  and the testimony and expert analysis that Ayala has promised, the Court does not see any
  insurmountable obstacle to calculating damages that was not present in Ridgeway. For these
  reasons, the Court denies Defendants’ motion for decertification.
  IV.       Parties’ Cross-Motions for Summary Judgment
            Ayala’s remaining claim against Defendants is his second cause of action, alleging that
  they failed to compensate for all hours of work performed in violation of Labor Code §§ 221,
  223, and 1194, and Wage Order 9-2001 ¶ 4.5
            A. Defendants Dormant Commerce Clause Defense
            As an initial matter, Defendants argue that the application of California’s minimum wage
  laws to transient employees like class members who, though residents of California,
  undisputedly perform much of their work outside of California, violates the Dormant Commerce
  Clause. Def. MSJ at 4.
            The United States Constitution’s Commerce Clause grants Congress the authority “[t]o

            5
                Ayala’s fourth cause of action – the unfair competition law claim – is derivative of his second cause of
  action.

                                                                  7
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 9 of 27 Page ID #:12060



  regulate Commerce with foreign Nations, and among the several States, and with the Indian
  Tribes[.]” U.S. Const. art. I, § 8, cl. 3. Because the framers gave the federal government the
  exclusive power to regulate interstate commerce, and because federal law preempts state law, the
  Supreme Court has inferred the existence of a “dormant” Commerce Clause that limits states’
  abilities to restrict interstate commerce. See New Energy Co. v. Limbach, 486 U.S. 269, 273
  (1988). At the same time, the Dormant Commerce Clause “respects federalism by protecting
  local autonomy.” Nat’l Ass’n of Optometrists & Opticians v. Harris, 682 F.3d 1144, 1148-49
  (9th Cir. 2012). “[U]nder our constitutional scheme the States retain broad power to legislate
  protection for their citizens in matters of local concern such as public health” and “not every
  exercise of local power is invalid merely because it affects in some way the flow of commerce
  between the States.” Great Atl. & Pac. Tea Co. v. Cottrell, 424 U.S. 366, 371 (1976).
           A facially neutral state-regulation that “regulates even-handedly to effectuate a legitimate
  local public interest” and whose “effects on interstate commerce are only incidental” may
  nonetheless violate the Dormant Commerce Clause if “the burden imposed on such commerce is
  clearly excessive in relation to the putative local benefits.” Sullivan v. Oracle Corp., 662 F.3d
  1265, 1271 (9th Cir. 2011) (quoting Pike v. Bruce Church, Inc., 397 U.S. 137 (1970)). Courts
  have struck down non-discriminatory state regulations in only “a small number of dormant
  Commerce Clause cases,” Harris, 682 F.3d at 1148, and “[s]tate laws frequently survive this
  Pike scrutiny.” Dep’t of Revenue v. Davis, 553 U.S. 328, 339 (2008). Defendants bear the
  burden of showing that the application of California’s Labor Code would violate the Dormant
  Commerce Clause. Int’l Franchise Ass’n, Inc. v. City of Seattle, 803 F.3d 389, 400 (9th Cir.
  2015).
           Defendants do not dispute that California applies its Labor Code equally to work
  performed in California, whether that work is performed by California residents or by out-of-
  state residents. However, they argue that if they are forced to comply with the California Labor
  Code, they will necessarily have to comply with other states’ wage and hour laws as well,
  forcing them “to have multiple sets of policies for individuals depending on their geographic
  location and residence” and that this would constitute an undue burden that outweighs
  California’s interest in protecting its employees. Def. MSJ at 6-7. This, Defendants argue, is
  problematic because the need for uniform regulation is especially important in interstate
  trucking, which is the cornerstone of interstate commerce. Id.

                                                        8
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 10 of 27 Page ID #:12061



          However, the Dormant Commerce Clause does not apply to state and local laws expressly
   authorized by Congress. See, e.g., Northeast Bancorp, Inc. v. Bd. of Gov’rs of Fed. Res. Sys.,
   472 U.S. 159, 174 (1985) (“When Congress so chooses, state actions which it plainly authorizes
   are invulnerable to constitutional attack under the Commerce Clause.”). The FLSA contains
   such an express authorization. Section 218(a) of the FLSA reads: “No provision of this chapter
   or of any order thereunder shall excuse noncompliance with any Federal or State law or
   municipal ordinance establishing a minimum wage higher than the minimum wage established
   under this chapter . . . .” Because Congress expressly authorized states to legislate in this area,
   the application of multiple minimum wage laws to an employer does not violate the Dormant
   Commerce Clause. See Hirst v. Skywest, Inc., 910 F.3d 961, 967 (7th Cir. 2018).
          B. Ayala’s Claim for Separate Payment of Non-Driving Tasks
          At the center of the parties’ dispute is the correct application of California’s wage laws to
   USX’s piece-rate compensation system. Piece-rate compensation systems are used by some
   employers because it creates incentives for higher productivity. Under a piece-rate system,
   employers pay their employees not by the number of hours worked, but rather by the number of
   activities, tasks, or units of production completed, such as the quantity of produce picked, the
   amount of carpet installed, or the number of miles driven.
          Defendants argue that USX’s piece-rate compensation system essentially pays a fixed
   fee6 for the trip that is designed to cover all work performed by class members in delivering a
   cargo load by truck. According to them, although the “piece” – or unit of production – is
   denominated in miles, it is not limited to only the task of driving, but rather encompasses the
   entire process of delivering a cargo load. Accordingly, they are not required to compensate
   Ayala and the class members separately for such tasks as pre- and post-inspections of their
   trucks, fueling, and waiting at USX terminals and USC customer facilities.
          The parties dispute the correct interpretation of California Labor Code Section 226.2,
   which went into effect back on January 1, 2016. That section provides in relevant part that:
          This section shall apply for employees who are compensated on a piece-rate basis
          for any work performed during a pay period. This section shall not be construed
          to limit or alter minimum wage or overtime compensation requirements, or the
          obligation to compensate employees for all hours worked under any other statute

          6
             The fixed-fee component is supplemented by other components (such as detention pay, which is
   computed hourly), but those are not relevant here.

                                                         9
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 11 of 27 Page ID #:12062



           or local ordinance. For the purposes of this section, . . . “other nonproductive
           time” means time under the employer’s control, exclusive of rest and recovery
           periods, that is not directly related to the activity being compensated on a piece-
           rate basis.
                   (a) For employees compensated on a piece-rate basis during a pay period,
                   the following shall apply for that pay period:
                           (1) Employees shall be compensated for rest and recovery periods
                           and other nonproductive time separate from any piece-rate
                           compensation.
   Cal. Labor Code. § 226.2. Section 226.2 was enacted by the California legislature in response to
   two watershed California Court of Appeal decisions: Gonzalez v. Downtown LA Motors, LP, 215
   Cal. App. 4th 36 (Cal. Ct. App. 2013) and Bluford v. Safeway Inc., 216 Cal. App. 4th 864 (Cal.
   Ct. App. 2013). An understanding of those cases is helpful in interpreting Section 226.2 and
   applying it to this case.
           In Gonzalez, automotive service technicians were paid piece-rate compensation based on
   the completion of repair tasks, but with a floor based on the applicable hourly minimum-wage: if
   a technician’s piece-rate compensation for any pay period would be less than what she would
   have earned from an hourly minimum-wage for the same number of hours worked, the employer
   would pay the hourly-wage figure. The plaintiffs in Gonzalez, technicians who had worked for
   the defendant employer, claimed they should have been paid a separate hourly minimum-wage
   for time spent during their work shifts waiting for vehicles to repair and performing other non-
   repair tasks (such as obtaining parts, cleaning their work stations, attending meetings, traveling
   to other locations to pick up and return cars, and participating in online training sessions)
   directed by the employer. Gonzalez, 215 Cal.App.4th at 40. The Court of Appeal, relying
   heavily on the reasoning in Armenta v. Osmose, Inc., 135 Cal. App. 4th 314 (Cal. Ct. App.
   2005), agreed with the plaintiffs and held that they were “entitled to separate hourly
   compensation for time spent waiting for repair work or performing other non-repair tasks
   directed by the employer during their work shifts . . . .” Id. at 40-41. This non-productive work
   had to be separately compensated to satisfy minimum wage law, since the minimum wage law
   applied to each hour worked and the court found that the non-productive hours were not covered
   by the piece-rate pay.
           In Bluford, a Safeway truck driver sued Safeway for failure to pay its truck drivers for
   their rest periods. The plaintiff alleged that under Safeway’s piece-rate system, drivers were paid
   “based on miles driven” and the performance of certain tasks. Bluford, 216 Cal.App.4th at 870.

                                                       10
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 12 of 27 Page ID #:12063



   However, the system did not provide any payment for rest periods. Safeway responded that rest
   periods were indirectly covered by the piece-rate system by being subsumed in the mileage rates
   it paid. Id. at 871. The Court of Appeal rejected Safeway’s argument, explaining that “under
   [applicable precedent], rest periods must be separately compensated in a piece-rate system.” Id.
   at 872. It found that “[t]here [was] no dispute that Safeway’s activity based compensation
   system did not separately compensate drivers for their rest periods.” Id.
            In response to the Gonzalez and Bluford decisions, the California legislature enacted
   Section 226.2, which among other things sought to clarify the requirements for piece-rate
   compensation by codifying the Gonzalez and Bluford decisions. See Nisei Farmers League v.
   Labor & Workforce Development Agency, 30 Cal. App. 5th 997 (Cal. Ct. App. 2019). The new
   law codified the holdings of Gonzalez and Bluford by mandating that “[e]mployees shall be
   compensated for rest and recovery periods and other nonproductive time separate from any
   piece-rate compensation.” Cal. Lab. Code § 226.2.
            Defendants’ argument that USX’s piece-rate compensation system is designed to cover
   all work performed by class members in delivering a cargo load by truck has been raised
   multiple times before state and federal courts, though the Court has not identified any binding
   authority that dealt with precisely the same set of salient facts that this case presents. Notably,
   there is the fact that USX’s compensation system in effect pays a fixed-fee per trip. Unlike the
   system in Bluford, the driver’s pay does not depend on the actual number of miles driven,
   undercutting Ayala’s argument that drivers were compensated only for time spent driving.
   Furthermore, USX communicated this clearly to Ayala and other USX drivers and provided
   strong evidence that it intended for its piece-rate compensation system to cover all activities
   related to the delivery of its customers’ cargo. This included both an express statement saying as
   much that appeared, beginning in 2013, in its driver handbook as well as Ayala’s deposition
   testimony indicating that that was his understanding.7


            7
              Starting in 2013 (the same year the Gonzalez and Bluford decisions were issued), USX’s driver handbook
   provided that the piece-rate compensated:
            All hours worked by the driver performing those job functions in completing the trip and delivering the
            load (i.e., all on-duty time, both driving and non-driving), including but not limited to receiving the
            dispatch, trip planning for the load, pre-trip and post-trip inspections of the equipment, driving, fueling, on-
            duty breaks, dealing with customers, waiting to load and unload, and completing and returning paperwork
            for the load, unless otherwise noted.
   Def. SUF ¶ 35. Furthermore, at his deposition, Ayala testified that the piece-rate system “covers everything I got to
   do in order to get it there. Id. ¶ 37.

                                                                  11
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 13 of 27 Page ID #:12064



             Ayala points to two federal cases – both decided before Gonzalez and Bluford - that
   rejected this argument for systems that appeared to pay per miles actually driven. In Cardenas v.
   McLane FoodServices, Inc., 796 F. Supp. 2d 1246, 1249 (C.D. Cal. 2011), another court in this
   district rejected the argument in a challenge to a defendant motor carrier’s mileage-based piece-
   rate system for failing to include separate compensation for tasks such as “vehicle inspections
   and completion of paperwork” as well as “pick[ing] up keys and manifests.” Again, as with
   Bluford – but unlike here – the compensation was based on “the number of miles driven on a
   route.” Id. The defendant argued that these duties were covered by its piece-rate formula “based
   on the number of cases of product delivered, the number of miles driven on a delivery route, and
   the number of delivery stops.” Id. at 1253. However, the district court rejected this argument.
   Relying on the reasoning of the Court of Appeal decision in Armenta (the same one that
   Gonzalez relied on), the court found that:
             it is irrelevant whether the pay formula was intended to compensate pre- and post-
             trip duties, or even if employees believed it covered those duties, if its formula did
             not actually directly compensate those pre- and post-trip duties.
   Cardenas, 796 F. Supp. 2d at 1253. A court in the Northern District of California reached the
   same conclusion in Quezada v. Con-Way Freight, Inc., No. C 09-03670-JW, 2012 WL 2847609,
   at *2 (N.D. Cal. July 11, 2012). There, the parties agreed that the plaintiff was “compensated at
   a per-mile rate for all miles driven and at an hourly rate for some work performed at [defendant
   motor carrier]’s facilities,” but that plaintiff was “not compensated at his hourly rate for vehicle
   inspections, paperwork completion, and the first hour of wait time in a shift.” Id. (emphasis
   added).      The court rejected the defendant’s argument that it did not have to separately
   compensate plaintiff for these activities because they were built into the mileage rate. It held that
   “California law does not allow an employer to ‘build in’ time for non-driving tasks into a piece-
   rate compensation system.” Id. at 6.
             However, some decisions issued since Gonzalez and Bluford appear to recognize that
   piece-rate systems denominated in miles may cover non-driving tasks. In a case confronted with
   a similar challenge by truck drivers against their employer Wal-Mart’s mileage-based piece-rate
   system, a court in the Northern District of California found that under California law, “activities
   that are not separately compensated . . . may not be properly be built in or subsumed into the
   activity pay component of Wal-Mart’s pay.” Ridgeway v. Wal-Mart Stores, Inc., 107 F. Supp. 3d
   1044, 1053 (N.D. Cal. 2015). Crucially, however, the court expressly limited its ruling to such

                                                          12
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 14 of 27 Page ID #:12065



   activities that “are explicitly listed and recognized as unpaid activities.” In Ridgeway, Wal-
   Mart’s Driver Reference and Pay Manual specifically stated that “no pay is earned” when a
   driver: drops a trailer for fueling, is at a weigh scale, or is waiting on a work assignment at a
   driver’s home domicile. Id., n.6. An older edition of the manual specifically stated that drivers
   were not compensated for the first two hours of wait time (though they would be compensated
   for any wait time beyond two hours). This limitation appears to suggest the court’s view that
   employees and their employer may reach an agreement to determine the precise scope of the
   piece-rate component of the employees’ compensation.             Though not binding, a recent
   unpublished Court of Appeal decision also recognized the ability of employees and employers to
   reach an agreement on the scope of the piece-rate compensation. In Jimenez-Sanchez v. Dark
   Horse Express, Inc., 243 Cal. Rptr. 3d 691, 697 (Cal. Ct. App. 2019), plaintiff truck drivers sued
   defendant trucking company, claiming that its piece-rate system failed to pay for certain work
   activities “including rest breaks, vehicle inspections, truck washing, delays that are beyond
   driver control and other activities.” The members of the proposed class “included a number of
   different types of drivers, whose work involved different tasks and who were paid by different
   pay formulas.” Id. at 697. It is unclear from the decision how the various piece-rate systems
   were defined, but at least one driver stated that he was “paid a percentage of the amount
   defendant receives for the loads, which varies based on mileage and the type of cattle
   transported,” suggesting that his piece-rate compensation was not in fact denominated in miles,
   but was defined to encompass the delivery of a cargo load. Id. at 705. The court was however
   able to find that all “the drivers were paid per load” and that “[w]hat was included in the load
   that was compensated by the piece-rate payment would depend upon the agreement of the
   parties.” Id. at 706 (emphasis added).
          Ayala argues that USX’s interpretation of Section 226.2 allowing employers and
   employees to “define the ‘piece’ being compensated however they choose and to include other
   tasks in the payment for the piece as long as they are somehow related” would deviate from
   Gonzalez and Bluford. Ayala Supp. MSJ Brief at 12. The Court, however, disagrees. USX’s
   interpretation, which would give employees and employers room to reach an agreement defining
   the scope of a piece-rate system, does not contravene Bluford, which was limited to holding that
   a piece-rate system could not build in rest periods into the pay rate. By limiting the scope of the
   piece-rate component to what was agreed to by the parties, USX’s interpretation is harmonized

                                                       13
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 15 of 27 Page ID #:12066



   with Gonzalez, where the employer’s explicit policy of supplementing the piece-rate to guarantee
   the hourly minimum-wage rate was an acknowledgment that work spent on non-repair tasks was
   not covered by the piece-rate component.                  In particular, the piece-rate pay in Gonzalez
   necessarily could not have covered all work in a pay period in which it fell short of the
   corresponding hourly-wage amount. Cf. Wright v. Renzenberg, Inc., CV-13-6642-FMO, 2018
   WL 1975076, at *3 (C.D. Cal. Mar. 8, 2018) (holding that piece-rate system that “would adjust
   the [effective] hourly rate to bring it up to the minimum wage” could not build in pay for non-
   driving tasks). The Court of Appeal’s decision in Nisei Farmers League v. Labor & Workforce
   Development Agency, 30 Cal. App. 5th 997 (Cal. Ct. App. 2019) did not explicitly rule out
   USX’s interpretation. Though the decision cited Cardenas, it did not expressly affirm the case’s
   holding that the intent and understanding of the parties is irrelevant. Id. at 1005.
           USX’s compensation system, at least since 2013 – when the driver handbook was issued
   expressly stating that the piece-rate pay was intended to cover all tasks involved in delivering a
   cargo load – appears to fall within that narrow range of piece-rate compensation systems that the
   district court in Ridgeway recognized could properly build in pay for certain tasks. It is not
   seriously disputed that the compensation system paid out fixed fees that drivers knew the amount
   of in advance, and that USX designed its piece-rate system to cover all tasks related to the
   delivery of cargo and that the policy was consistent in this formulation.8
           Ultimately, the Court must decide whether to adopt Ayala’s position that any system
   denominated in miles requires supplemental pay for non-driving tasks, or to adopt a more
   flexible interpretation that allows drivers and their employers some latitude to define the scope of
   a piece-rate system. According to Ayala, allowing for any latitude to deviate from its position
   would “effectively nullify section 226.2 and allow employers to flout the rules from Gonzalez
   and Bluford by artfully describing their piece-rate pay structures in their employment contracts.”
   Ayala Supp. MSJ Brief at 12. He argues that California law expressly prohibits employers any

            8
              To rebut this, Ayala points to deposition testimony from USX officers stating that USX pays drivers by
   the mile (“[W]e, the industry, are paid usually by our customers on a per-mile basis. So that is how we in turn pay
   our drivers.” Ayala SUF ¶ 4) and a USX training video shown to new drivers that advises them: “when your wheels
   aren’t turning, you’re not earning.” However, these are informal and imprecise statements. In a loose sense, one
   could say that the drivers are paid “by mile.” However, the fact remains that drivers were paid a fixed fee that they
   knew in advance of their trips. There is no plausible argument that a driver who knows the dollar amount of his
   “mileage pay” in advance of the trip could think that he was being compensated only for actual miles driven. This
   awareness, combined with the 2013 driver handbook – which admittedly, as Ayala notes, explicitly states that it is
   not “not contractual in nature,” is enough notice to employees that their compensation was designed to cover all
   tasks involved in delivering a cargo load.

                                                                14
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 16 of 27 Page ID #:12067



   latitude to define the scope of a piece-rate system that is denominated in miles, and points to
   California Labor Code Section 219(a), which provides that “no provision of this article [which
   includes Section 226.2] can in any way be contravened or set aside by private agreement.” Cal.
   Labor Code. § 219. Ayala 2nd Supp. MSJ Brief at 2. However, that prohibition is against the
   employer and employee waiving the protection of Section 226.2, which requires that piece-rate
   employees be compensated for all hours worked, including “rest and recovery periods and other
   nonproductive time separate from any piece-rate compensation.” It does not prohibit employers
   and employees from defining the “piece” of the compensation.
           Ayala contends that Defendants could not have defined the piece to be the delivery of the
   cargo because that is “not how USX calculated it.” Ayala 2nd Supp. MSJ Brief. Because the
   compensation was calculated by using a mileage and multiplying it by the applicable mileage
   rate, Ayala argues that the piece could not have been the cargo delivery. However, this misses
   the fact that USX pays a fixed sum to its drivers for each trip – an amount that the drivers are
   informed of in advance.      The mileage, X, associated with a trip, is merely used as an
   intermediate step in arriving at the final fixed-fee amount. It does not matter if the driver ends
   up driving more than X miles (if, for example, for part of the trip he takes a longer route to avoid
   traffic) or fewer than X miles (if the driver takes a shortcut not contemplated by the system) – his
   pay is the same.
           The concern the Court has with Ayala’s position is that employers and employees would
   be prohibited from agreeing to a fixed-fee compensation scheme for cargo delivery unless it had
   separate compensation components for the non-driving tasks. That would be the consequence of
   adopting Ayala’s position. On appeal, the Ninth Circuit observed that its holding did not go so
   far. In ruling that inspection payments could not be subsumed into Wal-Mart’s piece-rate
   compensation system for its drivers, the Ninth Circuit made clear that this “[was] not to say that
   Wal-Mart could never incorporate payments for multiple tasks into [pay system] . . . . sometimes
   several tasks like rest breaks and inspections could fall under a general provision in the pay
   plan.” Ridgeway, 946 F.3d at 1084-85. To be sure, USX and other employers could break out
   separate hourly-compensation for non-driving tasks – and likely reduce the fixed-fee amount to
   offset this.   But to require them to do so would appear to the Court to attach too much
   importance to form over substance. In the absence of a clearer directive from any binding
   authority, the Court will not adopt such a rule here. Therefore, the Court finds that starting from

                                                       15
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 17 of 27 Page ID #:12068



   the issuance of USX’s 2013 driver handbook, that USX’s compensation system did cover all of
   the non-driving tasks that Ayala and the class members seek separate compensation for. USX
   argues that because its fixed-fee compensation was the same for the entire class period, that it is
   entitled to summary judgment on this issue for the entire class period. Def. 2nd Supp. MSJ Brief
   at 2-3. However, while the payment system may have been the same, the record does not
   support a finding that the parties agreed that the compensation covered all delivery-related tasks.
   Defendants’ cite Ayala’s deposition testimony that that was his understanding even prior to
   2013, but that is not sufficient to establish the same understanding for the class. Finally, as a
   consequence of these findings, the Court denies Ayala’s motion for summary judgment on his
   claim that the class is entitled to penalties under California Labor Code Section 203 based on the
   minimum-wage violations.9
           C. Ayala’s Claim for Payment for Off-Duty or Sleeper-Berth Time
           Ayala’s claims that class members were entitled to minimum wage payments for all time
   logged as off-duty or sleeper-berth time while in California, because USX exercised sufficient
   control over the class members during these periods. FAC ¶ 18.10
           Federal law requires drivers to log their time in one of four statuses: (1) off duty; (2)
   sleeper berth; (3) driving; and (4) on-duty not driving. See 49 C.F.R. § 395.8(b). The first two
   are non-duty statuses; the third are fourth ones are duty statuses. The sleeper-berth time is
   derived from California and federal law, which both require drivers take ten-hour breaks – so-
   called “layovers” – between each of their driving shifts. See 49 C.F.R. § 395.3(a)(1); Cal. Code
   Regs. tit. 13, § 1212.5(a). During this time, drivers formally are not on duty, and they may not
   drive or perform other work for their employer. See 49 C.F.R. §§ 395.2, 395.8(b); Cal. Code
   Regs. tit. 13, §§ 1201(u)(4), 1213(c). During mandatory breaks, drivers may take log their time
   as off-duty or sleeper-berth time.             13 Cal. Code Regs. § 1212(g)(1)(A); 49 C.F.R. §
   395.1(g)(1)(i). Trucks are equipped with sleeper berths to allow drivers to rest during their

           9
              Ayala argues that even if the Court finds that USX’s pay system covered all the tasks he seeks separate
   compensation for, that such a finding should “not foreclose [Ayala] from presenting evidence at trial that USX
   violated the minimum wage” even calculated under this definition. If there is such evidence (e.g. pay statements,
   driving logs), Ayala would have it now and the issue could potentially be decided on summary judgment. The Court
   would grant Defendants summary judgment on this issue unless Ayala can provide evidence showing that
   Defendants violated California’s minimum wage laws using this definition of its compensation system.
           10
               Ayala also makes a separate, but related argument that all time that team drivers (driver-pairs who
   together operate a truck) drivers logged as sleeper-berth time is compensable. Ayala’s argument for this is separate
   from that for solo drivers – the Court considers it at the end of this section.

                                                               16
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 18 of 27 Page ID #:12069



   layovers, though there was testimony that indicated that USX drivers sometimes took their
   layover breaks elsewhere (such as in a hotel) or used it for other tasks such as shopping at a Wal-
   Mart, doing laundry, or showering. Def. SUF ¶¶ 34, 46, 55, 68.
          Whether USX was required to pay drivers minimum wage for time logged as off-duty or
   sleeper-berth ultimately turns on whether USX exercised “control” over its drivers during such
   periods, within the meaning of California employment law. If so, USX needed to pay drivers
   minimum wage for this time; if not, USX did not have to pay compensation.
          Ayala argues that USX exerted control over drivers during at least some of the periods
   logged as off-duty or sleeper berth time in one of two ways. First, Ayala claims that “USX fleet
   managers routinely instructed drivers to change their duty status to ‘Off Duty’ or ‘Sleeper Berth’
   while they were waiting to deliver cargo at the facilities of USX customers.” Ayala Supp. MSJ
   Brief at 6. Second, Ayala argues that USX policy imposed on-call and cargo security duties on
   its drivers during their off-duty and sleeper-berth time that subjected them to USX’s control. Id.
   at 5. The Court considers these two arguments separately.
                  a. Time spent unloading cargo at USX terminals and customer facilities
          The Court finds that there is a triable issue of fact as to whether USX is liable for unpaid
   minimum wages for time that class members spent unloading cargo at customer facilities – time
   during which drivers are clearly under USX control – that was logged as either off-duty or
   sleeper-berth time. USX contends that it has no such policy, and refers to sections in its 2009
   and 2013 driver handbooks which provide that “[a]ll drivers are instructed to be familiar with
   and abide by the [hours of service regulations],” see Def. MSJ., Exh. A-4, as well as deposition
   testimony from USX’s safety director, David Tomshack, that USX instructed its drivers to “log it
   like you do it, which means . . . . If you’re on duty, not driving, it needs to be on “on duty, not
   driving.” Def. Opp. to MSJ, Exh. Q. However, Ayala has provided sufficient evidence to
   dispute whether these policies were implemented as stated. In logs of text messages exchanged
   between USX fleet managers and drivers, there are numerous instances of fleet managers
   instructing drivers to log their time spent loading or unloading as sleeper-berth time so as to
   conserve their on-duty time (federal regulations set upper limits on the rate at which drivers can
   log on-duty time; in particular, one regulation prohibits certain drivers from driving more 70
   hours within 8 consecutive days, see 49 C.F.R. § 395.3(b)(2)). See Ayala Supp. MSJ Brief, Exh.
   B (containing messages including: “Please log sleeper berth to save ur 70 hr clock while getting

                                                       17
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 19 of 27 Page ID #:12070



   loaded,” “be sure to log offduty or sleeper to save your 70 while they are unloading you”). There
   is some evidence to suggest that USX may have been cutting down on this practice. For
   instance, one message from a fleet manager stated:
          A message that safety just told us. Make sure when you are unloading that you are
          listed as unloading. They told us they have termed a few drivers that unload
          while listed as off duty. Log everything legal. They are cracking down on logs.
   Id. Accordingly, the Court denies both parties’ motions for summary judgment on this issue.
                  b. On-call and cargo security duties
          Ayala’s second argument is that the on-call and cargo duties USX imposed on its drivers
   during their off-duty and sleeper-berth time constituted sufficient control to require
   compensation. Under California law, employers must pay employees at least the minimum wage
   per hour for all hours worked. Cal.Code Regs., tit. 8 § 11090. “Hours worked” is defined as “the
   time during which an employee is subject to the control of an employer, and includes all the time
   the employee is suffered or permitted to work, whether or not required to do so.” Id. “[A]n
   employee who is subject to an employer’s control does not have to be working during that time
   to be compensated.” Morillion v. Royal Packing Co., 22 Cal.4th 575, 582 (Cal. 2000).
                          i. On-call duties
          California law prohibits “on call rest periods.” Augustus v. ABM Security Services, 2 Cal.
   5th 257, 260 (Cal. 2016). In Augustus, the defendant’s policy of “requir[ing] plaintiffs to keep
   radios and pagers on, remain vigilant, and respond if the need arose” during their state-law
   mandated rest breaks constituted sufficient employer control that it conflicted with the
   requirement that they be relieved of “all work-related duties and employer control.” Id. at 271.
   However, this is not a blanket prohibition of everything that is referred to as an on-call system.
   The California Supreme Court did observe that “[n]othing in our holding circumscribes an
   employer’s ability to reasonably reschedule a rest period when the need arises.” Id. Ayala
   points to deposition testimony from David Tomshack, USX’s safety director and Rule 30(b)(6)
   witness, that “except when a driver is on a DOT-mandated break, the driver is on call while over-
   the-road with USX.” Ayala SUF ¶ 31. However, in the very lines cited by Ayala, Tomshack
   stated that “our drivers aren’t really on call.” Ayala MSJ, Exh. 15 at 98:5. Defendants offered
   testimony that USX policy was to limit calls or messages during a driver’s 10-hour sleeper berth
   time and, crucially, to not expect a response to messages sent during that window. Def. MSJ,
   Exh. C ¶ 5, Def. Opp. to MSJ, Exh. K at 13:23-14:9.

                                                        18
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 20 of 27 Page ID #:12071



          Ayala contends that Defendants nonetheless must still compensate class members for
   time logged as off-duty (when there was no policy of limiting calls) because of their on-call
   duties. In response, Defendants provided deposition testimony from class members stating that
   they could turn off or mute their phone or DriverTech units (including during off-duty time).
   Def. Suf. ¶ 85. An operations training specialist for USX noted that USX would ocassionally
   need to reach a driver to inform them “[i]f the load information changes, if the delivery location
   changes or the driver instructions need to be different.” Ayala MSJ, Exh. 22 at 100:11-17. None
   of this, however, assigns any task that requires a driver’s immediate action. If the destination of
   a driver’s cargo changes mid-route from Los Angeles to San Francisco, the driver would want to
   know of the change as soon as possible. But merely being open to such notifications does not
   constitute being required “to respond when needs arise.” Augustus, 2 Cal. 5th at 271. The same
   operations training specialist did note that USX would also reach out to drivers to inform them
   that they had been assigned a cargo load, and ocassionally – for high-value or otherwise
   important loads – USX would want immediate confirmation from a driver that they received the
   assignment. Ayala MSJ, Exh. 22 at 100:22-25. It is possible that in some of those cases, the
   driver would be expected to take some immediate action beyond confirming receipt of the
   message. However, Ayala has not cited any evidence to show if that was the case, and if so,
   what those tasks might be. Accordingly, the Court finds that in these situations, there is a triable
   issue of fact as to whether USX’s purported on-call policy constitutes “an affirmative
   responsibility to remain on call, vigilant, and at the ready,” Augustus, 2 Cal. 5th at 271, or is
   rather a way for USX to reasonably reschedule a rest period.
          Whether the cargo security duties constitued sufficient control requires consideration of
   two separate policies. The first is the default policy that USX drivers must follow for regular
   cargo loads; the second is one that USX applies to what are deemed “high value” cargo loads.
                         ii. Regular cargo loads
          Ayala argues that USX’s policies requiring that drivers not leave their trucks unattended
   without advance permission, and that they be on call – that is accessible via text message and
   phone – even while logging off-duty or sleeper-berth time constituted sufficient control. For the
   former, Ayala relies on a March-April 2013 Terminal Tip Sheet that USX issued, which read:
          It has been reported that some groups are watching locations of interest, following
          the equipment for long distances and then waiting for the most advantageous
          opportunity to surface where they can obtain the cargo and equipment. This

                                                       19
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 21 of 27 Page ID #:12072



          happens most often when the vehicle is left unattended and can take place in
          public and non-secure locations. Please always follow established HVP and
          Cargo Security procedures. These are in place to help reduce the likelihood of
          you being identified as a “soft” target. Maintain awareness of your surroundings
          and remember if something does not feel right or you are suspicious of a situation
          on the road, notify your Driver Manager and contact law enforcement. Your
          personal safety is extremely important. If you leave your equipment unattended,
          make sure you are following proper security procedures and have obtained
          permission to do so. Submit your MACRO 39 (Unattended Equipment Request)
          with accurate information.
   Ayala SUF ¶ 73. Ayala also cites to testimony from USX officers that drivers frequently had to
   be available to take calls and respond to messages through USX’s DriverTech messaging system,
   Ayala SUF ¶¶ 31-33, as well as various training videos that “emphasiz[ed] the magnitude of
   cargo theft and the importance of cargo security and instruct[ed] drivers on steps they should
   take to prevent crime.” Ayala Supp. MSJ Brief at 5.
          The Ninth Circuit observed recently that “[w]hat constitutes control in California is not
   so clear.” Ridgeway v. Walmart, 946 F.3d 1066, 1078 (9th Cir. 2020). However, some general
   principles apply.   One is that an employer may place some constraints on an employee’s
   movement during breaks without exerting control, though if the restrictions go too far then they
   can constitute control. See Augustus v. ABM Sec. Servs., Inc., 2 Cal.5th 257 (2016). Another is
   that “[t]he level of the employer’s control over its employees, rather than the mere fact that the
   employer requires the employee’s activity, is determinative.” Morillion v. Royal Packing Co., 22
   Cal.4th 575 at 587 (Cal. 2000). “In short, the question of control boils down to whether the
   employee may use break or non-work time however he or she would like.” Ridgeway, 946 F.3d
   at 1079 (citing Mendiola v. CPS Sec. Sols., Inc., 60 Cal.4th 833 (Cal. 2015)).
          The Court notes that the tip sheet, on its own, is not sufficient to codify a company-wide
   USX policy to support Ayala’s class action claims as they currently stand. First, because it is
   dated from 2013, it does not cover the entire class period, which extends back to December 23,
   2011. Second, it is not clear that something presented in a “tip sheet” carries the force of official
   company policy. USX argues that it does not, and provided a copy of its “Cargo Security Policy
   Guidelines” document, which does not require drivers to seek pre-approval before leaving a
   truck unattended. Def. MSJ, Exh. A-2. Therefore, the Court finds that there is a triable issue of
   fact as to whether this is in fact a USX policy and denies Ayala’s request for summary judgment
   on the issue. Even if the tip sheet that Ayala relies on did represent USX policy, the Court could


                                                        20
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 22 of 27 Page ID #:12073



   not conclude as a matter of law that if enforced as written it would constitute control. Ayala
   argues that this policy is necessarily more restrictive than the Wal-Mart policy in Ridgeway,
   which required drivers to get pre-approval before spending off-duty or sleep-berth time at home.
   While USX’s purported policy requires pre-approval for a much broader range of movement
   (any time a driver leaves a truck unattended), Ayala has not offered sufficient evidence showing
   how that policy was enforced (such as what the process was for submitting these requests, how
   they were granted, and how burdensome the entire process was) to suggest that it was in fact
   more restrictive than the one at isse in Ridgeway. Furthermore, Ayala has not offered any
   evidence of what, if any, disciplinary action drivers faced for leaving their trucks unattended
   without authorization.    Though disciplinary consequences are not required to find that a
   constraint constitutes control, they do go to whether a policy is an actual restraint or merely an
   exhortation. Finally, USX offered testimony suggesting that this purported policy was not what
   was implemented. One fleet manager stated that “I don’t ask my drivers to send [MACRO 39] a
   whole lot unless they’re going on home time and they’re going to be away from the truck. But
   not all drivers send it, and I don’t call them if they haven’t sent it. We just ask them to.” Def.
   Opp. to MSJ; Exh. K at 29:2-12. Another fleet manager stated that he did not expect his drivers
   to send a MACRO 39 when leaving their vehicles unattended. Id., Exh. F at 28:15-25 (“No,
   there is no macro for [indicating that a driver is leaving a vehicle unattended while on-duty]”).
   For these reasons, the Court denies summary judgment on this issue.
                         iii. High-value cargo loads
          USX requires greater driver precautions for high-value cargo loads. For solo drivers,
   both the 2009 and 2013 USX driver handbooks and USX training slides state that “[t]ime away
   from truck must be limited to one hour maximum.” Def. MSJ, Exh. A-4, C-1. First, Defendants
   offer deposition testimony from drivers that they were not “prevented from getting food,
   engaging in other personal business (such as taking a shower or doing laundry or grocery
   shopping)” because of this policy. Def. SUF ¶ 46. However, this is unavailing because the
   policy here clearly “imposed constraints on employee movement such that employees could not
   travel freely and avail themselves of the full privileges of a break.” Ridgeway, 946 F.3d at 1080.
   Here, USX’s policy tethers drivers to their truck.
          Defendants next argue that the Federal Aviation and Administration Act of 1994
   (“FAAAA”), 49 U.S.C. § 14501 et seq, preempts Ayala’s minimum wage claims here. Section

                                                        21
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 23 of 27 Page ID #:12074



   14501 of the FAAAA preempts a wide range of state regulation of intrastate motor carriage. It
   provides in relevant part:
          (c) Motor carriers of property.
                 (1) General Rule. Except as provided in paragraphs (2) and (3), a State,
                 political subdivision of a State, or political authority of 2 or more States
                 may not enact or enforce a law, regulation, or other provision having the
                 force and effect of law related to a price, route, or service of any motor
                 carrier . . . with respect to the transportation of property.
   49 U.S.C. § 14501. However, Defendants’ argument has been rejected repeatedly in federal
   courts since the Ninth Circuit’s decision in Dilts v. Penske Logistics, LLC, 769 F.3d 637 (9th Cir.
   2014). In Dilts, the Ninth Circuit held that the FAAAA did not preempt California’s meal and
   rest-break laws.       Following the reasoning in that case, district courts in this circuit have
   repeatedly held that the FAAAA does not preempt California’s minimum wage laws, including
   in particular California Labor Code §§ 221, 223, and 1194 and IWC Wage Order 9-2011, which
   Ayala’s claims fall under. See, e.g., Yoder v. Western Express, Inc., 181 F. Supp. 3d 704, 713
   (C.D. Cal. 2014); Ridgeway v. Wal-Mart Stores, Inc., No. 08-cv-05221-SI, 2016 WL 4529430
   (N.D. Cal. Aug. 30, 2016); see also Californians For Safe & Competitive Dump Truck Transp.
   v. Mendonca, 152 F.3d 1184 (9th Cir. 1998) (similar reasoning in holding that the FAAAA did
   not preempt California’s prevailing minimum wage law, based on California Labor Code §§
   1770-80). The Court therefore rejects Defendants’ preemption defense and grants summary
   judgment in favor of Ayala’s claims that solo drivers are entitled to minimum wage payment for
   off-duty and sleeper-berth time logged for high-value cargo loads while in California.11
          Team drivers pose a more involved question, because USX policy required that at least
   one driver be with the truck at all times for high value cargos. While the truck is moving, this
   does not make any difference. However, while the truck is stationary, it does matter because
   because the two team drivers will have to agree on one of them being designated to stay with the
   truck (the other driver may be free to leave the truck, or may decide to stay with the truck as
   well). The time logged by the “designated driver” as off-duty or sleeper-berth during these
   stationary periods should be separately compensated. While the Court is able to decide this on
   summary judgment, the task of determining which driver in a team was the “designated driver” is
   a fact-intensive task. When a truck is at rest, it seems likely that both drivers will at some point


          11
               This does not apply to team drivers carrying high-value loads.

                                                                 22
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 24 of 27 Page ID #:12075



   simultaneously be in off-duty or sleeper-berth status.         Determining which driver was the
   “designated driver” in those situations is something that the Court cannot resolve here on a
   motion for summary judgment.
                  c. Team drivers
          Finally, Ayala claims that class members are entitled to minimum wage payments for all
   sleeper-berth time that they logged while working as team drivers in California. As opposed to
   solo drivers, who are solely responsible for driving and operating their trucks, team drivers
   operate in pairs of two, so that they are able to take turns operating the truck at various intervals.
   While one team driver is actually driving the truck, the other driver is usually riding along so that
   he or she can take over driving for the next interval. Ayala argues that because the non-driving
   partner was essentially tethered to the truck, USX exerted sufficient control over the person so
   that the time spent riding – whether logged as off-duty or sleeper-berth time – must be
   compensated. Ayala MSJ at 21.
          First, the Court notes that it already found that for high value loads, exactly one driver in
   a team is entitled to separate, minimum-wage compensation for cargo-security duty while the
   truck is stationary. However, here Ayala seeks compensation for all sleeper-berth time, which
   goes beyond high value loads. For the following reasons, the Court denies summary judgment
   on that part of Ayala’s claim.
          Team driving is optional for drivers, who are free to do only solo driving. This opt-in
   and the mobility restraints it entails are similar to what the Ninth Circuit considered in Rodriguez
   v. Taco Bell Corp., 896 F.3d 952 (9th Cir. 2018). There, Taco Bell offered its employees at its
   restaurant locations the option to purchase a discounted meal during their rest periods. However,
   the policy required employees who purchased the discounted meal to eat it in the restaurant
   (according to Taco Bell, this was to ensure that the benefit was utilized only by employees). The
   plaintiffs in Rodriguez sued Taco Bell, arguing that “Taco-Bell’s on-premises discount policy
   subjected the employees to sufficient employer control to render the time employees spent
   consuming the meals as working time under California law.” Id. at 955. The Ninth Circuit
   rejected this argument, finding that plaintiffs had “not alleged nor introduced any evidence to
   show that Taco Bell pressured its employees to purchase the discounted meals” and that Taco
   Bell did “not otherwise interfere with the employees’ use of the break time or require the
   employees to serve the interests of Taco Bell.” Id. at 956-57. The Court finds the situation here

                                                        23
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 25 of 27 Page ID #:12076



   very similar. As already noted, team-driving is optional. Drivers are attracted to it because of
   some of the advantages it offers, such as the ability to share duties with a teammate.12 While
   USX may have required a team-driver not driving the truck to be riding in the truck (otherwise
   team driving would not be possible), Ayala has not alleged that USX otherwise interfered with a
   non-driving team-driver’s use of their off-duty or sleeper-berth time.
           Ayala argues that because the Court found that solo drivers are entitled to minimum wage
   payment for off-duty and sleeper-berth time logged for high-value cargo loads while in
   California, this means team drivers did not have a meaningful alternative and that therefore team
   drivers should be compensated for all sleeper-berth time (for both regular and high-value loads).
   Ayala 2nd Supp. MSJ Brief at 6. The Court disagrees. The mere fact that a portion of the solo
   driver compensation system was found to be defective does not appear to invalidate it as an
   alternative and Ayala does not cite any authority for this principle. Given this and the limited
   amount of high-value cargo loads, the Court will not grant Ayala summary judgment on its team-
   drivers-specific claims, beyond the designated-driver pay for high-value loads discussed earlier.
           D. Ayala’s Unfair Competition Law Claims
           Ayala also alleges a violation of California’s Unfair Competition Law (“UCL”), Cal.
   Bus. & Prof. Code § 17200 et seq, based on the alleged minimum wage law violations.
   Defendants argue that this claim must fail as a matter of law because it is entirely derivative of
   the minimum wage violations which they argue all fail as a matter of law. However, because the
   Court has granted Ayala partial summary judgment on a part of his minimum wage claims and
   found that there is a triable issue of fact as to others, Ayala’s UCL claims still survive.
           E. USX and USXE Joint Liability
           The analysis so far has considered only USX. Ayala seeks to hold USXE liable for its
   minimum wage claims against USX based on a theory that USXE was a joint employer of him
   and the class members. As a threshold matter, Defendants argue that this argument is untimely
   because it was presented for the first time on summary judgment – the complaint had put forth an
   integrated enterprise theory, but not a joint enterprise. However, Wasco Prods., Inc. v. Southwall
   Techs., Inc., 435 F.3d 989 (9th Cir. 2006), which Defendants cite to for this principle, stated only
   that a party could not rely on allegations raised for the first time at summary judgment of a civil
           12
               Compensation for a team driver uses the delivery path’s total mileage – it does not pay the two team
   drivers different amounts based on the number of miles each driver personally drove. Ayala SUF ¶ 36. However,
   the per-mile rate is lower for team drivers than it is for solo drivers.

                                                             24
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 26 of 27 Page ID #:12077



   conspiracy claim to toll the applicable statute of limitations.
            Under California law, claims for unpaid wages under California Labor Code Section
   1194 may be asserted only against the employer. Martinez v. Combs, 49 Cal. 4th 35, 49 (Cal.
   2010).        In Martinez, the California Supreme Court held that IWC wage orders define the
   employment relationship and therefore who may be liable in an action to claim unpaid wages.
   Accordingly, an employer is one who: 1) exercises control over the wages, hours and working
   conditions of an employee; 2) suffers or permits an employee to work; or 3) engages an
   employee, thereby creating a common law employment relationship. Id. at 64.13 The first two
   prongs, the court noted, reflected the IWC’s intent to expand the employer definition beyond
   what California common law provided (the third prong).
            Ayala appears to argue that summary judgment is appropriate on the first two Martinez
   prongs. He relies solely on deposition testimony which established that USX’s pay practices
   “are set by six individuals, five of whom directly work for [USXE],” and on testimony from
   USX’s President and Chief Administrative Officer, Lisa Pate, that “specifically confirmed that
   [USXE] makes payroll decisions for [USX], which implements those decisions through its direct
   operational control over the drivers.” Ayala MSJ at 25. For the latter, Ayala cites to Pate’s
   testimony that a decision to change the compensation of drivers in California “would require
   individuals from the [USXE] team . . . to contribute to that decision making and ultimately make
   whatever decision they choose to make.” Ayala SUF ¶ 53. However, as Defendants note, Ayala
   omitted the part of Pate’s testimony saying that the USXE team would have to “put on their
   [USX] hats,” reflecting the fact that USX and USXE shared common officers. Def. Reply at
   185. Ayala has not offered any evidence besides the sharing of common officers to suggest that
   USXE – as opposed to five of its officers wearing their USX hats – controlled these wages or had
   the power to prevent Ayala and class members from working. Therefore, the Court finds that
   there is a triable issue of fact as to whether USXE is an employer of Ayala and class members
   for the purposes of their minimum wage claims.
   V.       Conclusion
            Based on the foregoing discussion, the Court DENIES Defendant’s motion for
   decertification. The Court GRANTS IN PART Defendant’s motion for summary judgment,
   finding that since the issuance of USX’s 2013 driver handbook, non-driving tasks such as

            13
                 This definition is the same across all of the IWC’s wage orders.

                                                                   25
Case 5:16-cv-00137-GW-KK Document 309 Filed 06/04/20 Page 27 of 27 Page ID #:12078



   conducting pre- and post-trip inspections of their trucks, fueling, and waiting at USX terminals
   and USC customer facilities do not constitute “nonproductive time” under California Labor Code
   Section 226.2. However, it finds that there is a triable issue of fact as to whether that is the case
   prior to the issuance of the 2013 handbook. The Court GRANTS IN PART Ayala’s motion for
   summary judgment, finding that: (1) solo drivers delivering high-value cargo loads are entitled to
   minimum-wage payment for all off-duty and sleeper-berth time logged while in California; and
   (2) for team drivers delivering high-value cargo loads, the driver designated to stick with the
   truck while it is stationary is entitled to minimum-wage payment for any off-duty and sleeper-
   berth time logged while the truck was stationary in California.           The Court DENIES the
   remaining portions of the parties’ cross-motions for summary judgment.




                                                        26
